United States Court of Appeals
                     For the First Circuit


No. 18-1710

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        ÁNGEL DE LA CRUZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                   Lynch, Selya, and Kayatta,
                        Circuit Judges.


     Kevin E. Lerman, with whom Eric Alexander Vos, Federal Public
Defender, Vivianne M. Marrero, Assistant Federal Public Defender,
Supervisor, Appeals Section, and Franco L. Pérez-Redondo, Research
& Writing Specialist, were on brief, for appellant.
     Antonio L. Pérez-Alonso, Assistant United States Attorney,
with whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                          May 26, 2021
          LYNCH, Circuit Judge.       Ángel De la Cruz and two others

were intercepted by the U.S. Coast Guard while smuggling drugs on

a small ship in the waters north of Puerto Rico.          The Coast Guard

seized a large amount of cocaine from the ship and arrested De la

Cruz and the other two crewmembers.       They were brought to Puerto

Rico and charged by indictment with several drug-related offenses,

including violations of the Maritime Drug Law Enforcement Act

("MDLEA"), 46 U.S.C. §§ 70503 and 70506.             The MDLEA offenses

carried a mandatory minimum sentence of ten years' imprisonment.

See id. § 70506(a)-(b); 21 U.S.C. § 960(b)(1)(B) (2018).

          De   la   Cruz   pleaded   guilty   to   all   counts.   As   to

sentencing, he argued that he qualified for "safety valve" relief,

which authorizes a district court to impose a sentence below the

statutorily prescribed     mandatory minimum sentence        for certain

enumerated offenses if the court makes several specific factual

findings at sentencing.       See 18 U.S.C. § 3553(f) (2018).           The

district court held that De la Cruz was ineligible for safety valve

relief for his MDLEA offenses because they were not among those

offenses specifically enumerated in the safety valve statute, and

it sentenced him to the mandatory minimum sentence of ten years'

imprisonment under the MDLEA. We now join the majority of circuits

in holding that MDLEA offenses were not safety-valve eligible under

the then-applicable safety valve provision and so affirm.




                                 - 2 -
                                        I.

             Because De la Cruz pleaded guilty, "we draw the facts

from   the    plea    colloquy,   the        unchallenged    portions    of    the

presentence    investigation      report,      and   the    transcript   of    the

sentencing hearing."      United States v. Padilla-Colón, 578 F.3d 23,

25 (1st Cir. 2009).

             On December 10, 2017, the U.S. Coast Guard detected a

suspicious vessel traveling at a high rate of speed north of

Fajardo, Puerto Rico.       A Coast Guard team intercepted and boarded

the ship and found three Dominican nationals on board, including

De la Cruz, as well as fifty-three bales of suspected narcotics.

The government of the Dominican Republic did not claim nationality

over the ship.       De la Cruz does not question that both he and the

ship were subject to U.S. jurisdiction.

             The Coast Guard team conducted field tests of the bales

of suspected narcotics and they tested positive for cocaine.                   All

three crewmembers were arrested and brought to Puerto Rico.                   About

1,325 kilograms of cocaine were seized from the ship.

             De la Cruz was indicted on one count of conspiracy to

possess with intent to distribute five kilograms or more of a

controlled substance on board a vessel subject to the jurisdiction

of the United States in violation of the MDLEA, 46 U.S.C. §§ 70503

and 70506; one count of aiding or abetting the MDLEA offense in

violation of §§ 70503 and 70506 and 18 U.S.C. § 2; and one count


                                    - 3 -
of conspiracy to import into the United States five kilograms or

more of a controlled substance in violation of 21 U.S.C. §§ 952,

960, and 963.

              In March 2018, De la Cruz entered a straight plea of

guilty   to    all   three   counts.      He   argued   for   a   safety   valve

reduction, and the government opposed and argued that he was

ineligible for safety valve relief as a matter of law because the

applicable safety valve provision did not apply to MDLEA offenses.

The government argued that Congress had deliberately chosen in the

text of the safety valve statute to exclude MDLEA offenses from

those eligible for safety valve relief by explicitly including

other offenses in the safety valve statute, but not MDLEA offenses.

              The district court agreed with the government and ruled

that De la Cruz was ineligible for safety valve relief in a written

memorandum and order in June 2018.             The district court relied on

a previous decision it had written in which it had held that the

plain language of the safety valve statute did not apply to

offenses under the MDLEA and that the history of the MDLEA and

safety valve statute and case law from other circuits further

confirmed that conclusion.        See United States v. Espinal-Mieses,

313 F. Supp. 3d 376, 381-85 (D.P.R. 2018).              The court went on to

conclude that even though De la Cruz had also been convicted of

non-MDLEA offenses, his sentence could not fall below the mandatory

minimum of ten years' imprisonment for the MDLEA offenses.                 De la


                                       - 4 -
Cruz filed a motion for reconsideration, which the district court

denied.

          At the sentencing hearing in July 2018, the district

court denied De la Cruz's request for a minor role reduction.1

Nonetheless, it varied downward and imposed the mandatory minimum

sentence of ten years' imprisonment as to each count to be served

concurrently.

          De la Cruz timely appealed his sentence.

                               II.

          De la Cruz makes two primary arguments: (1) that the

district court erroneously determined that the 18 U.S.C. § 3553(f)

safety valve provision did not apply to MDLEA offenses such that

it could not sentence him below the ten-year mandatory minimum;

and (2) that the court erred in denying the minor role reduction.2




     1    The court did apply a two-level reduction to De la Cruz's
offense level under United States Sentencing Guidelines Manual
§ 2D1.1(b)(17), to which both the defendant and the government
agreed. Under the then-applicable 2016 Guidelines, § 2D1.1(b)(17)
provided for a two-level reduction if the defendant met the five
fact-based criteria under 18 U.S.C. § 3553(f), even if the
defendant did not qualify for the safety valve relief authorizing
a sentence below the applicable statutory minimum. See U.S. Sent'g
Guidelines Manual § 2D1.1(b)(17) (U.S. Sent'g Comm'n 2016); id.
§ 5C1.2(a)(1)-(5); see also United States v. Warnick, 287 F.3d
299, 303-04 (4th Cir. 2002) (applying a previous version of the
two-level reduction).
     2    All references to § 3553(f) and the safety valve
provision are to the previous version in effect at the time of the
defendant's sentencing, unless otherwise stated.



                              - 5 -
The parties agree that, because the district court imposed the

minimum statutory sentence required under the MDLEA, De la Cruz's

challenge to the denial of the minor role reduction is moot if

this Court rejects his safety valve argument.3

           The government does not challenge De la Cruz's assertion

that, if eligible, he would meet the five fact-based criteria for

safety valve relief.   We review de novo the issue of whether the

safety valve applied to MDLEA offenses because it is a purely legal

issue of statutory interpretation.     See Padilla-Colón, 578 F.3d at

29.

           Three of our sister circuits have already decided this

precise issue and held that the safety valve provision did not

apply to offenses under the MDLEA under the plain language of the

statute.   See United States v. Anchundia-Espinoza, 897 F.3d 629,

633-34 (5th Cir. 2018); United States v. Pertuz-Pertuz, 679 F.3d

1327, 1328-29 (11th Cir. 2012); United States v. Gamboa-Cardenas,

508 F.3d 491, 496-502 (9th Cir. 2007).     Only one circuit has held

that the safety valve provision did apply to          such   offenses,




      3   De la Cruz concedes on appeal that the safety valve issue
that he raises is an open question in this circuit. Nonetheless,
he cites United States v. Rodríguez-Durán, 507 F.3d 749, 772 (1st
Cir. 2007), and United States v. Bravo, 489 F.3d 1, 11-12 (1st
Cir. 2007), and argues that "the Court has previously assumed
without deciding that the safety valve may apply to defendants
convicted of violating the MDLEA." Neither of those cases states
such an assumption and the Court did not consider the issue. See
Rodríguez-Durán, 507 F.3d at 772-74; Bravo, 489 F.3d at 11-12.


                               - 6 -
reasoning that it did so based on the interaction between the MDLEA

and the penalty provision of 21 U.S.C. § 960.         See United States

v. Mosquera-Murillo, 902 F.3d 285, 292-96 (D.C. Cir. 2018).             We

agree with the majority view and hold that the applicable safety

valve provision did not apply to offenses under the MDLEA based on

the plain language of the statute as well as the history and

structure of that statute and others.4

A.   The Relevant Statutes

          Because the language of the MDLEA, 21 U.S.C. § 960, and

the safety valve provision is essential to both parties' arguments,

we first discuss the language of those statutes and provide a brief

history of each.

          Congress   enacted   the    MDLEA   in   1980   "to   facilitate

increased enforcement by the Coast Guard of laws relating to the

importation of controlled substances, and for other purposes."

Pub. L. No. 96-350, 94 Stat. 1159, 1159 (1980) (codified as amended

at 46 U.S.C. §§ 70501-70507).5       The MDLEA provides that "[w]hile



     4    The defendant has not argued on appeal that interpreting
the safety valve provision not to apply to MDLEA offenses would
somehow contravene the purpose of the safety valve statute, the
MDLEA, or any other statute. Rather, he focuses his arguments on
the language of the safety valve provision, the MDLEA, and 21
U.S.C. § 960, as interpreted in Mosquera-Murillo. The government
responds with arguments based on the language of the statute, as
well as its history and structure in the context of other statutes.
     5    The MDLEA, which was originally codified at 46 U.S.C.
§§ 1901 to 1904, was amended several times between 1980 and when
the safety valve provision was enacted in 1994, with the most


                                - 7 -
on board a covered vessel, an individual may not," among other

things,   "knowingly   or   intentionally   .   .   .   manufacture   or

distribute, or possess with intent to manufacture or distribute,

a controlled substance." 46 U.S.C. § 70503(a). A separate penalty

section of the MDLEA, in turn, provides that an offense or a

conspiracy or attempt to commit an offense under § 70503(a)(1)

"shall be punished as provided in [21 U.S.C. § 960]" if it is the

person's first felony drug offense.     46 U.S.C. § 70506(a)-(b); see

also 21 U.S.C. § 962(b).

          Congress enacted 21 U.S.C. § 960 in 1970 as part of the

Controlled Substances Import and Export Act.        Pub. L. No. 91-513,

§ 1010, 84 Stat. 1236, 1290 (1970) (codified as amended at 21

U.S.C. § 960 (2018)).       Section 960 has several subsections.

Section 960(a) provides the "[u]nlawful acts" which are punishable

under the statute and specifically lists six other statutes which

constitute those unlawful acts under § 960.         21 U.S.C. § 960(a)

(2018) (listing 21 U.S.C. §§ 825, 952, 953, 955, 957, and 959 as

unlawful conduct for purposes of § 960).        MDLEA offenses are not

among those listed as "[u]nlawful acts" under § 960(a).        Although

the MDLEA did not exist at the time § 960 was first enacted, § 960

was later amended a number of times after the MDLEA was enacted,




substantial amendment occurring in 1986. See Maritime Drug Law
Enforcement Prosecution Improvements Act of 1986, Pub. L. No. 99-
570, §§ 3201-3202, 100 Stat. 3207, 3207-95 to -97.


                                - 8 -
including    in   the   Maritime    Drug    Law    Enforcement     Prosecution

Improvements Act of 1986.        See Pub. L. No. 99-570, §§ 1005, 1302,

100 Stat. 3207, 3207-6, 3207-15 to -18 (1986).           None of those later

amendments to § 960 added the MDLEA to the list of offenses which

constituted "[u]nlawful acts" under § 960(a).

            Section 960(a) provides that the enumerated unlawful

acts "shall be punished as provided in subsection (b)."                  It is

pursuant to § 960(b) that MDLEA offenses under § 70503(a)(1) are

punished.    See 46 U.S.C. § 70506(a)-(b).

            Section 960(b), titled "[p]enalties," describes how the

drug-related offenses to which it applies should be punished based

on the drug type and amount involved.             It provides that when the

violation involves "5 kilograms or more of a mixture or substance

containing a detectable amount of [cocaine] . . . the person

committing    such   violation     shall    be    sentenced   to   a   term   of

imprisonment of not less than 10 years" if there was no death or

serious bodily injury resulting from the use of the controlled

substance and the person has no prior conviction for a felony drug

offense.     21 U.S.C. § 960(b)(1) (2018).

            In 1994, Congress enacted the Violent Crime Control and

Law Enforcement Act which, among other things, created the safety

valve provision at issue.        Pub. L. No. 103-322, § 80001(a), 108

Stat. 1796, 1985-86 (1994) (codified as amended at 18 U.S.C.




                                    - 9 -
§ 3553(f) (2018)).   The version of the safety valve provision that

applies to De la Cruz6 provided that

          [n]otwithstanding any other provision of law,
          in the case of an offense under [21 U.S.C.
          §§ 841, 844, or 846] or [21 U.S.C. §§ 960 or
          963], the court shall impose a sentence
          pursuant to guidelines promulgated by the
          United States Sentencing Commission . . .
          without regard to any statutory minimum
          sentence, if the court finds at sentencing,
          after the Government has been afforded the
          opportunity to make a recommendation, that
          [the defendant satisfies five criteria].7


     6    In December 2018, Congress enacted the First Step Act
which, among other things, amended the § 3553(f) safety valve
provision to explicitly include MDLEA offenses under §§ 70503 and
70506 as offenses eligible for relief from statutory minimums.
Pub. L. No. 115-391, § 402(a)(1)(A)(ii), 132 Stat. 5194, 5221
(2018).   The title of that section of the First Step Act is
"Broadening of Existing Safety Valve." Id. § 402. Congress chose
not to make the amendment to the safety valve provision apply
retroactively. Id. § 402(b). Because De la Cruz was sentenced
before the First Step Act was enacted, the previous version of the
safety valve provision applies to him.
     7    Those five criteria are that:

          (1) the defendant does not have more than 1
          criminal history point, as determined under
          the sentencing guidelines; (2) the defendant
          did not use violence or credible threats of
          violence or possess a firearm or other
          dangerous    weapon     (or   induce    another
          participant to do so) in connection with the
          offense; (3) the offense did not result in
          death or serious bodily injury to any person;
          (4) the defendant was not an organizer,
          leader, manager, or supervisor of others in
          the   offense,    as   determined   under   the
          sentencing guidelines and was not engaged in
          a continuing criminal enterprise, as defined
          in section 408 of the Controlled Substances
          Act; and (5) not later than the time of the
          sentencing    hearing,    the   defendant   has


                              - 10 -
18 U.S.C. § 3553(f) (2018).         MDLEA offenses under §§ 70503 and

70506 were not among the five specifically enumerated offenses in

§ 3553(f).

B.     The Safety Valve Provision Did Not Apply to MDLEA Offenses
       Under the Plain Language of the Statute

              We begin with the safety valve statute's language in

interpreting its meaning.      United States v. Vidal-Reyes, 562 F.3d

43, 50 (1st Cir. 2009).        "In so doing, we accord the statutory

text 'its ordinary meaning by reference to the specific context in

which that language is used, and the broader context of the statute

as a whole.'"      Recovery Grp., Inc. v. Comm'r, 652 F.3d 122, 125

(1st Cir. 2011) (quoting Mullane v. Chambers, 333 F.3d 322, 330

(1st   Cir.    2003)   (internal   quotation   marks   omitted)).   "When

exhausting those [textual and structural] clues enables us to

resolve the interpretive question put to us, our 'sole function'

is to apply the law as we find it, not defer to some conflicting

reading . . . ."        Niz-Chavez v. Garland, 141 S. Ct. 1474, 1480



              truthfully provided to the Government all
              information and evidence the defendant has
              concerning the offense or offenses that were
              part of the same course of conduct or of a
              common scheme or plan, but the fact that the
              defendant has no relevant or useful other
              information to provide or that the Government
              is already aware of the information shall not
              preclude a determination by the court that the
              defendant has complied with this requirement.

18 U.S.C. § 3553(f)(1)-(5) (2018).



                                   - 11 -
(2021) (citation omitted) (quoting Lamie v. U.S. Tr., 540 U.S.

526, 534 (2004)); see also Recovery Grp., 652 F.3d at 125 ("If the

statutory language is plain and unambiguous, we 'must apply the

statute according to its terms,' except in unusual cases where,

for example, doing so would bring about absurd results." (citation

omitted) (quoting Carcieri v. Salazar, 555 U.S. 379, 387 (2009))).

           The language of the safety valve provision plainly and

unambiguously did not apply to offenses under the MDLEA.          Section

3553(f) provided that the safety valve could apply to "an offense

under"   one   of   the   five   enumerated   statutes   listed   in   that

provision.     18 U.S.C. § 3553(f) (2018).     The MDLEA was not one of

those enumerated statutes.       By explicitly listing certain statutes

and excluding others, Congress clearly intended for the safety

valve provision to apply only to offenses under the specific

statutes listed and not to offenses under the MDLEA.          Anchundia-

Espinoza, 897 F.3d at 633; Pertuz-Pertuz, 679 F.3d at 1328; Gamboa-

Cardenas, 508 F.3d at 497-98; see also United States v. Hernández-

Ferrer, 599 F.3d 63, 67-68 (1st Cir. 2010) (applying the "expressio

unius est exclusio alterius" canon of statutory construction,

"which translates roughly as 'the expression of one thing is the

exclusion of other things'" (emphasis omitted)).8         Congress had a


     8    Other circuits have also strictly construed the
§ 3553(f) safety valve provision not to apply to offenses under
other statutes which were not expressly included in the safety
valve provision. See, e.g., United States v. Koons, 300 F.3d 985,


                                   - 12 -
good reason for not including MDLEA offenses among those eligible

for safety valve relief: at that time, Congress was especially

concerned about drug trafficking over the seas and found that it

was   "a   serious    international       problem   and    [was]   universally

condemned" and "present[ed] a specific threat to the security and

societal well-being of the United States."                  Maritime Drug Law

Enforcement Prosecution Improvements Act of 1986, Pub. L. No. 99-

570, § 3202, 100 Stat. 3207, 3207-95.

            Nor are MDLEA offenses "offense[s] under" § 960, which

was one of the statutes expressly included in the safety valve

provision.    See 18 U.S.C. § 3553(f) (2018).             Section 960(a) lists

six statutes the violation of any one of which constitutes the

"[u]nlawful   acts"    under   §   960.      21   U.S.C.    §   960(a)   (2018).

Violations of one of those other listed statutes would be eligible

for safety valve relief because they are offenses under § 960.

Anchundia-Espinoza, 897 F.3d at 634; Pertuz-Pertuz, 679 F.3d at

1329; Gamboa-Cardenas, 508 F.3d at 497.             The MDLEA is not one of

the statutes expressly listed under § 960(a), and so an MDLEA

offense is not an offense under § 960 for purposes of safety valve

relief.    Anchundia-Espinoza, 897 F.3d at 634; Pertuz-Pertuz, 679




993 (8th Cir. 2002) (holding that the safety valve provision did
not apply to offenses under 21 U.S.C. § 860 because it was not one
of the statutes specifically listed in the safety valve); United
States v. McQuilkin, 78 F.3d 105, 108 (3d Cir. 1996) (same).


                                   - 13 -
F.3d at 1329;      Gamboa-Cardenas, 508 F.3d at 497-99;                   see also

Hernández-Ferrer, 599 F.3d at 67-68.

             The fact that MDLEA offenses are punished pursuant to

§ 960(b) does not change that conclusion.               As our sister circuits

have noted, the safety valve provision applies to "offense[s]

under" one of the listed statutes, not to "offenses punishable

under," "offenses penalized under," or "sentences under" one of

those listed statutes.        See Anchundia-Espinoza, 897 F.3d at 634;

Pertuz-Pertuz, 679 F.3d at 1329; Gamboa-Cardenas, 508 F.3d at 498-

99; see also 18 U.S.C. § 3553(f) (2018).           Section 960 provides its

own offense conduct, by incorporation of other statutes, and the

MDLEA provides its own offense conduct which is not incorporated

into § 960.       See 46 U.S.C. § 70506(a)-(b); 21 U.S.C. § 960(a)

(2018).      That § 70506 incorporates the penalty provision of § 960

does not change the fact that those separate statutes each defines

and criminalizes different conduct which constitutes the offenses

under those two statutes.

             De la Cruz relies on the D.C. Circuit's decision in

Mosquera-Murillo to support his § 960 argument.                Mosquera-Murillo,

in   turn,    states   that   it   was   relying   on    the    Supreme    Court's

decisions in Patterson v. New York, 432 U.S. 197, 210 (1977),

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), and Alleyne v.

United States, 570 U.S. 99, 105-06 (2013) (plurality), in holding

that MDLEA offenses are offenses under § 960 because the penalty


                                     - 14 -
provision in § 960(b) provides elements of those offenses.9    See

902 F.3d at 293 (stating that "[o]ffenses are defined by the

provisions that supply their elements" (citing Patterson, 432 U.S.

at 210)).       In our view, Patterson, Apprendi, and Alleyne are

inapposite because none addresses the statutory interpretation

issue here.10



     9    The D.C. Circuit in Mosquera-Murillo also relied on the
fact that the government had charged the defendants with violations
of both the MDLEA and § 960 in the same count of the indictment as
further support for the § 960 argument. See 902 F.3d at 293-94.
The indictment here charged violations of the MDLEA and § 960 in
separate counts.
     10   Patterson addressed the issue of whether placing the
burden of proving an affirmative defense at a murder trial on the
defendant violates the Due Process Clause of the Fourteenth
Amendment. 432 U.S. at 198. Patterson held that "the Due Process
Clause requires the prosecution to prove beyond a reasonable doubt
all of the elements included in the definition of the offense of
which the defendant is charged" but does not require the
prosecution to prove the nonexistence of an affirmative defense
where the affirmative defense does not require the defendant to
disprove an element of the charged offense. Id. at 210; see also
id. at 206-07.
          Apprendi addressed the issue of "whether the Due Process
Clause of the Fourteenth Amendment requires that a factual
determination authorizing an increase in the maximum prison
sentence for an offense from 10 to 20 years be made by a jury on
the basis of proof beyond a reasonable doubt." 530 U.S. at 469.
The Supreme Court held that, as a matter of constitutional due
process, "any fact (other than prior conviction) that increases
the maximum penalty for a crime must be charged in an indictment,
submitted to a jury, and proven beyond a reasonable doubt." Id.
at 476 (quoting Jones v. United States, 526 U.S. 227, 243 n.6
(1999)); see also id. at 490.       The Supreme Court in Alleyne
concluded the same with respect to any fact that increases a
mandatory minimum, holding that "[a]ny fact that, by law, increases
the penalty for a crime is an 'element' that must be submitted to
the jury and found beyond a reasonable doubt." 570 U.S. at 103
(citing Apprendi, 530 U.S. at 483 n.10, 490).


                               - 15 -
             Even if drug type and drug amount are elements of an

MDLEA offense for purposes of punishment, as provided by § 960(b),

and so those facts must be proven to a jury beyond a reasonable

doubt as a matter of constitutional due process under Patterson,

Apprendi, and Alleyne, those cases do not say anything about what

"offense under" means for purposes of safety valve relief as a

matter of statutory interpretation.          That is a separate question

about what Congress intended when it enacted the safety valve

statute in 1994, and the plain and unambiguous language of 18

U.S.C. § 3553(f) simply did not apply to offenses under the MDLEA.

             We cannot conclude that the technical definition of what

an "offense" might mean under Apprendi and Alleyne, which post-

date   the   enactment   of   the   safety   valve   provision,   was   the

definition that Congress intended in 1994.        See Niz-Chavez, 141 S.

Ct. at 1480 ("When called on to resolve a dispute over a statute's

meaning, this Court normally seeks to afford the law's terms their

ordinary meaning at the time Congress adopted them."); Ngiraingas

v. Sanchez, 495 U.S. 182, 187 (1990).          At that time, Black's Law

Dictionary defined "offense" as "[a] felony or misdemeanor; a

breach of the criminal laws; violation of law for which penalty is

prescribed."     Offense, Black's Law Dictionary (6th ed. 1990); see

also Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 566-69

(2012) (using dictionary definitions to interpret a term in a

statute).      A "breach" or "violation" of the law connotes the


                                    - 16 -
actions or conduct by the perpetrator which warrants the penalty

prescribed by the law, but neither definition refers to the conduct

that bears only on the degree of that penalty.

            To the contrary, our understanding of "offense" comes

from the Supreme Court's opinion in McMillan v. Pennsylvania, 477

U.S.   79   (1986).      In    McMillan,   the   Supreme   Court   held   that

sentencing factors which come into play only after the defendant

has been found guilty beyond a reasonable doubt will not be

considered    elements    of    the   substantive   offense   except      under

limited circumstances not involved here. See id. at 84-91 (relying

on Patterson). At the time the safety valve provision was enacted,

the Circuit Courts of Appeals applied the McMillan rule in holding

that drug amount for purposes of sentencing was not an element of

the substantive offense.        See, e.g., United States v. Lowden, 955

F.2d 128, 129-30 (1st Cir. 1992); United States v. Lam Kwong-Wah,

966 F.2d 682, 685-88 (D.C. Cir. 1992); United States v. Royal, 972

F.2d 643, 649-50, 649 n.10 (5th Cir. 1992); United States v.

Harrison-Philpot, 978 F.2d 1520, 1523-24 (9th Cir. 1992); United

States v. Perez, 960 F.2d 1569, 1574-75 (11th Cir. 1992); United

States v. Madkour, 930 F.2d 234, 237-38 (2d Cir. 1991); United

States v. Moreno, 899 F.2d 465, 472-74 (6th Cir. 1990); United

States v. Reynolds, 900 F.2d 1000, 1002-04 (7th Cir. 1990); United

States v. Powell, 886 F.2d 81, 84-85 (4th Cir. 1989); United States

v. Jenkins, 866 F.2d 331, 333-34 (10th Cir. 1989); United States


                                      - 17 -
v. Woods, 834 F.2d 1382, 1389-90 (8th Cir. 1987).        It was not until

years after the safety valve provision was enacted that McMillan's

definition of what constituted an "offense" and "offense elements"

was overruled.      See United States v. Haymond, 139 S. Ct. 2369,

2378 (2019) (stating that Alleyne expressly overruled McMillan and

extended Apprendi).

C.   The History and Structure of the MDLEA, Safety Valve
     Provision, and Other Statutes Confirm That the Safety Valve
     Provision Did Not Apply to MDLEA Offenses

            The plain text resolves the statutory interpretation

question.     And   in   any   event,   our   interpretation   is   further

confirmed by other indicia.         For confirmation, we look to the

legislative history of the safety valve and other statutes.            See,

e.g., Niz-Chavez, 141 S. Ct. at 1484; Telecomms. Regul. Bd. of

P.R. v. CTIA-The Wireless Ass'n, 752 F.3d 60, 66 (1st Cir. 2014).

We also look to the structure of the safety valve provision in the

context of the act which enacted it and in the context of other

statutes.    See, e.g., Niz-Chavez, 141 S. Ct. at 1482-84; City of

Providence v. Barr, 954 F.3d 23, 31-44 (1st Cir. 2020); Carnero v.

Bos. Sci. Corp., 433 F.3d 1, 7-11 (1st Cir. 2006).

            The MDLEA was enacted about fourteen years before -- and

subject to significant amendment eight years before -- the safety

valve provision was enacted.        Congress was clearly aware of the

MDLEA at the time it created the safety valve and could easily

have included it among the safety valve's enumerated offenses if


                                  - 18 -
it had so wanted. See Anchundia-Espinoza, 897 F.3d at 634; Gamboa-

Cardenas, 508 F.3d at 497-98.   Moreover, § 960 was amended several

times after the MDLEA was enacted, including as part of the act

which amended the MDLEA in 1986 and the act which enacted the

safety valve provision in 1994.     None of those amendments added

the MDLEA to the list of statutes that constituted the unlawful

conduct under § 960.   It would have been far easier for Congress

simply to include MDLEA offenses under either § 3553(f) or § 960(a)

if it intended for the safety valve to apply to such offenses,

rather than rely on a complex analysis by which a court must infer

safety valve relief through the MDLEA's incorporation of a penalty

provision that does not itself discuss the safety valve. We cannot

conclude that Congress intended to do indirectly what it could

have done directly but did not.    See Anchundia-Espinoza, 897 F.3d

at 633-34; Pertuz-Pertuz, 679 F.3d at 1328-29; Gamboa-Cardenas,

508 F.3d at 497-98; see also Franklin Cal. Tax-Free Tr. v. Puerto

Rico, 805 F.3d 322, 338 (1st Cir. 2015).

          That Congress eventually did amend the § 3553(f) safety

valve provision in 2018 to explicitly include offenses under the

MDLEA -- eleven years after the first appellate opinion holding

that the safety valve did not apply to such offenses, see Gamboa-

Cardenas, 508 F.3d at 491 -- and chose not to apply that amendment

retroactively is further evidence that the safety valve did not




                                - 19 -
previously apply to offenses under the MDLEA.11             See Heckler v.

Turner, 470 U.S. 184, 209-11 (1985) (referring to later enacted

legislation in interpreting an earlier statute and stating that

"it carries . . . considerable retrospective weight" (collecting

cases)); Seatrain Shipbuilding Corp. v. Shell Oil Co., 444 U.S.

572, 595-96 (1980) (stating that "while the views of subsequent

Congresses cannot override the unmistakable intent of the enacting

one, such views are entitled to significant weight" (citation

omitted)).

           This later enactment in 2018 is entitled to weight, and

it reinforces our conclusions based on the language of the statute.

The fact that the title of the operative section of the First Step

Act is called "Broadening of Existing Safety Valve," Pub. L. No.

115-391, § 402, 132 Stat. 5194, 5221 (2018), is further evidence

that Congress understood the older version of the statute to have

a   narrower   scope,   see   Fla.   Dep't   of   Revenue   v.   Piccadilly

Cafeterias, Inc., 554 U.S. 33, 47 (2008) (stating that "statutory

titles and section headings 'are tools available for the resolution

of a doubt about the meaning of a statute'" (quoting Porter v.


      11  In his brief, De la Cruz refers to the "undue sentencing
disparity" for defendants like De la Cruz who were sentenced
shortly before the enactment of the First Step Act.         But any
disparity is the result of Congress's own choice to make the First
Step Act's amendment to the safety valve provision not retroactive.
And because all MDLEA defendants sentenced after December 2018 are
now eligible for safety valve relief, only a small group of
defendants is likely to be affected by this decision.


                                 - 20 -
Nussle,    534   U.S.    516,   528    (2002)   (internal   quotation   marks

omitted))).      Indeed, it would have been unnecessary for Congress

to "broaden" the existing safety valve to encompass MDLEA offenses

if those offenses were already within its scope.             The use of the

term "broaden" in adding MDLEA offenses, rather than "confirm" or

"clarify," also reinforces that even post-Apprendi, Congress did

not have in mind Mosquera-Murillo's technical, case law-based view

of the word "offense" for purposes of the safety valve.

            Furthermore, the structure of the act which enacted the

safety valve provision, as well as the language used in surrounding

statutes, confirm that the safety valve provision did not apply to

offenses under the MDLEA.             Congress enacted the safety valve

provision in the Violent Crime Control and Law Enforcement Act of

1994.     Pub. L. No. 103-322, § 80001(a), 108 Stat. 1796, 1985-86.

In that same act, Congress added a subsection to 18 U.S.C. § 924

which made it unlawful to "smuggle[] or knowingly bring[] into the

United States a firearm" "with intent to engage in or to promote

conduct that . . . is punishable under the Controlled Substances

Act (21 U.S.C. [§§] 801 et seq.), the Controlled Substances Import

and Export Act (21 U.S.C. [§§] 951 et seq.), or the Maritime Drug

Law Enforcement Act [(46 U.S.C. §§ 70501 et seq.)]."               Pub. L. No.

103-322, § 110503, 108 Stat. 1796, 2016 (codified as amended at 18

U.S.C.    § 924(k))     (emphasis     added).    That   Congress    explicitly

referred to the MDLEA in another section of the same act which


                                      - 21 -
created the safety valve provision to define another offense shows

that Congress intended to exclude MDLEA offenses from the scope of

the safety valve provision.      See Russello v. United States, 464

U.S. 16, 23 (1983) ("[W]here Congress includes particular language

in one section of a statute but omits it in another section of the

same Act, it is generally presumed that Congress acts intentionally

and   purposely   in    the   disparate   inclusion   or   exclusion."

(alteration in original) (quoting United States v. Wong Kim Bo,

472 F.2d 720, 722 (5th Cir. 1972))).

          Congress also used the phrase "punishable under" in

enacting the new subsection of 18 U.S.C. § 924 in the Violent Crime

Control and Law Enforcement Act of 1994 to define the unlawful

conduct covered by that subsection. Pub. L. No. 103-322, § 110503,

108 Stat. 1796, 2016.     If Congress had intended the safety valve

provision to apply to offenses "punishable under" one of the

statutes enumerated in that provision, Congress could have used

that same language.       That it instead chose to use different

language in different parts of the same act which created the

safety valve provision is important.       See Russello, 464 U.S. at

23.   And in the new subsection of 18 U.S.C. § 924 enacted in the

Violent Crime Control and Law Enforcement Act of 1994, Congress

listed the Controlled Substances Import and Export Act (which

includes 21 U.S.C. § 960) and the MDLEA separately using the

disjunctive "or."      Referring to those statutes in that way is


                                - 22 -
further evidence that Congress did not intend for MDLEA offenses

to be subsumed under § 960 through the MDLEA's incorporation of

the penalty provision in § 960(b).

            At the time Congress enacted the safety valve provision,

there were numerous other statutes where Congress had specifically

referred to the MDLEA when describing drug-related offenses, which

is further evidence that Congress knew how to               include MDLEA

offenses when it so intended.         See, e.g., 18 U.S.C. § 924(c)(2)

(1994)    (defining    "drug   trafficking    crime"   as    "any   felony

punishable under the Controlled Substances Act (21 U.S.C. [§§] 801

et seq.), the Controlled Substances Import and Export Act (21

U.S.C. [§§] 951 et seq.), or the Maritime Drug Law Enforcement Act

[(46     U.S.C.   §§   70501   et    seq.)]   (emphasis     added));   id.

§ 924(e)(2)(A)(i) (1994) (defining a "serious drug offense" using

similar language); id. § 924(g)(2) (1994) (using similar language

in making it unlawful to travel interstate with a firearm); id.

§ 929(a)(2) (1994) (using the same definition of "drug trafficking

crime" as § 924(c)(2));        id. § 3142(e) (1994) (prescribing a

rebuttable presumption of pretrial detention for defendants where

"there is probable cause to believe that the person committed an

offense for which a maximum term of imprisonment of ten years or

more is prescribed in the Controlled Substances Act (21 U.S.C.

[§§] 801 et seq.), the Controlled Substances Import and Export Act

(21 U.S.C. [§§] 951 et seq.), the Maritime Drug Law Enforcement


                                    - 23 -
Act [(46 U.S.C. §§ 70501 et seq.)], or an offense under section

[18 U.S.C. §] 924(c)" (emphasis added)); 28 U.S.C. § 994(h) (1994)

(providing   that    the   Sentencing     Commission's       guidelines   must

specify a prison sentence "at or near the maximum term authorized

for categories of defendants" who are at least eighteen years old

and have been convicted of multiple felonies that each are "a crime

of violence . . . or . . . an offense described in section 401 of

the   Controlled    Substances   Act    (21   U.S.C.   [§]    841),   sections

1002(a), 1005, and 1009 of the Controlled Substances Import and

Export Act (21 U.S.C. [§§] 952(a), 955, and 959), and the Maritime

Drug Law Enforcement Act [(46 U.S.C. §§ 70501 et seq.)]" (emphasis

added)).

           And in several of these statutes which existed at the

time Congress enacted the safety valve provision, Congress used

the term "punishable under" when referring to § 960 which further

demonstrates   it    distinguished       between   "offenses     under"    and

"offenses punishable under."           See, e.g., 18 U.S.C. § 924(c)(2)

(1994); id. § 924(g)(2) (1994); id. § 929(a)(2) (1994).                Several

of these statutes also listed both MDLEA offenses and § 960

offenses separately and in the disjunctive.            See, e.g., 18 U.S.C.

§ 924(c)(2) (1994); id. § 924(e)(2)(A)(i) (1994); id. § 924(g)(2)

(1994); id. § 929(a)(2) (1994).          These are further indicia that

Congress did not intend for MDLEA offenses to fall under § 960.




                                  - 24 -
          Finally, the plain language reading of the safety valve

provision is supported by the possible effect the defendant's

contrary reading would have on the availability of safety valve

relief. If we were to accept De la Cruz's argument and the position

of the D.C. Circuit in Mosquera-Murillo that MDLEA offenses were

eligible for safety valve relief because § 960 provides some of

the   elements    for   those   offenses,        that   likely      would      have

consequences as to other separate offenses also not explicitly

listed.   The government argues that offenses under both 21 U.S.C.

§§ 859 and 860 would likely also be eligible for safety valve

relief, even though neither was listed in 18 U.S.C. § 3553(f).

After all, §§ 859 and 860 both refer to and incorporate a violation

of 21 U.S.C. § 841(a)(1) (which is one of the statutes listed in

the safety valve provision) as an element of the offense; add an

additional   element    of   distributing    a     controlled      substance     to

someone   under    twenty-one    years      old,     see     id.    §   859,     or

"distributing,     possessing     with     intent       to    distribute,       or

manufacturing a controlled substance in or on, or within" certain

protected areas, such as schools or public housing facilities, id.

§ 860(a)-(b), or hiring someone under eighteen years old to do so

or to assist in doing so, id. § 860(c); and then set enhanced

penalties which are calculated by reference to the penalties

provided in § 841 that are based on drug type and drug amount, see

id. §§ 841(b), 859, 860.


                                  - 25 -
          Yet every circuit to have directly decided the issue has

held that offenses under § 860 are not eligible for § 3553(f)

safety valve relief.   See United States v. Phillips, 382 F.3d 489,

499-500 (5th Cir. 2004); Koons, 300 F.3d at 993; United States v.

Kakatin, 214 F.3d 1049, 1051-52 (9th Cir. 2000); United States v.

Anderson, 200 F.3d 1344, 1346-48 (11th Cir. 2000); McQuilkin, 78

F.3d at 107-09; see also United States v. Warnick, 287 F.3d 299,

303-04 (4th Cir. 2002).   But see Mosquera-Murillo, 902 F.3d at 296

(discussing but not deciding the issue).    That De la Cruz's and

Mosquera-Murillo's reasoning would indirectly expand the § 3553(f)

safety valve to even more statutes which are not explicitly

included in that safety valve provision is evidence that Congress

did not intend this reading.12

                                  III.

          De la Cruz's sentence and the judgment of the district

court are affirmed.


     12   In his brief, De la Cruz argues that the "unfairness [of
his sentence] is compounded by the government's documented
practice of extending safety-valve relief to some MDLEA defendants
while denying it to others." But De la Cruz does not develop that
argument and so it is waived. See Henderson v. Mass. Bay Transp.
Auth., 977 F.3d 20, 33 (1st Cir. 2020).
          He also raised the rule of lenity for the first time at
oral argument. Any argument based on the rule of lenity is also
waived because it was not made in his opening brief. See Bernardo
ex rel. M & K Eng'g, Inc. v. Johnson, 814 F.3d 481, 492 n.17 (1st
Cir. 2016). Even bypassing that waiver issue, the rule of lenity
does not apply here because the safety valve provision is not
ambiguous. See United States v. Pinkham, 896 F.3d 133, 138 (1st
Cir. 2018).


                                 - 26 -